DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendments were received on 1/31/2022.  Claims 1-15 are pending where claims 1-15 was previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Claim Objections
The applicant amended the claims to address the claim objections.  In light of the amendments, the respective claim objections have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The following discussion focuses on claim 1; however, the other independent claims are substantially similar and are rejected with similar rationale as explained below.
Claim 1 recites accessing/viewing digital media; creating/identifying one or more features/digital data objects for the accessed/viewed digital media; comparing digital data of the accessed digital media with digital data of the stored digital media items to identify associations between them; and retrieving the associated digital media items and generating buttons and/or features relating to digital data for the associated digital media; and transmitting the digital media and/or the buttons/features to the user.  Under the broadest reasonable interpretation, the analyzing and grouping the digital data objects associated with any regions of the digital media items could be performed by a person, in fact even the dependent claim 7 indicates that the associations can be performed manually, which relates mental process steps including steps that describe the concept of collecting, displaying, and manipulating data, which corresponds to concepts identified as abstract ideas by the courts, such as Intellectual Ventures v. Capital One Financial.  For example, these steps could be performed by a person who, looking at a picture, identifies the individuals pictured, determines their names and associates the picture with the named individuals.  The association could be recorded either in a person’s mind, or could be written with pencil on a piece of paper (e.g. a user going through a photo album and adding a sticky note with the additional information).  
This judicial exception is not integrated into a practical application because the claim limitations recite (1) a database system, (2) “digital” media items and data, (3) server system, and (4) a user device; however, these elements do not apply or use the abstract idea in a meaningful way since the elements are recited at a high level of generality and provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations describing the computer elements are at a high-level of generality that they appear to merely indicate to use the abstract idea on a computer.  The claim recites the additional limitations of “database system” for storing digital media items and “user device” for accessing digital media items are similar to a client/server model and relate to well-understood, routine, and conventional activity of storing and retrieving information in memory where the “server system” retrieving and transmitting the digital data relates to well-understood, routine, and conventional activity of retrieving information from memory and transmitting data over a network.  
Additionally, claim 1 also indicates a step of a “the user device generating interactive user interface display including user actuable buttons” appears to recite extrasolution activity of providing a display or menu of the digital data to the user do not add any specific limitation other than what is well-understood, routine, and conventional in the field. For instance, the limitation “the user device generating interactive user interface display including user actuable buttons” is a well-understood, routine and conventional activity of generating graphical user interface elements for interacting with digital content (see Petrou, paragraph [0102], various buttons are added to the digital data for a user to actuate; see Hess, paragraph [0036] and [0056]; many buttons are displayed that can act as means to access grouped information).  Additionally, the user interface device recites a limitation that “whereby responsive to the user selecting one of the buttons, the interactive user interface display generating a list of the grouped digital data objects for the associated region” which recites extrasolution activity of outputting options to a user which amount to mere instructions to apply the abstract idea on a computer similar to generating a second menu (list of grouped digital data objects for associated region) from a first menu (actuable buttons near regions that have grouped digital data objects) (see MPEP 2106.05(f)).  Lastly, the claim also recites “responsive to the user selecting one of the grouped digital data objects from the list, the user interface application automatically operates the selected digital data object from the grouped digital data objects”; however, such recitation is overly broad and no clear metes and bounds of what operate entails is presented in the claim, thus the claim appears to recite well-understood, routine, and conventional activity of transmitting data over a network, e.g. operates relates to clicking on the tag/link which relates to the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.  Additionally, with the above photo album example, having the photo album being displayed on a particular page with the sticky notes providing the “digital data objects”, the sticky notes themselves allow a user to interact with it via pencil (and potentially eraser) to remove any names or add additional information such as additional names, or change someone’s name.
Therefore, as can be seen the recited claim limitations appear to be directed towards an abstract idea without significantly more as discussed above.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the claims individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

The respective dependent claims do not cure the deficiencies of the independent claims.
Claim 2 recites the above identified abstract idea and indicates that the digital media is at least one digital image, digital album or digital video which describes the overall data that can be collected.
Claim 3 recites that the digital data is comprised of one or more of an advertising module, a database, digital media, a recognition/region association component, and a feature/information display component which adds no meaningful limitation beyond that of the abstract idea and provides high-level generality of digital data.
Claim 4 recites that the recognition/region association component comprises automatic recognition of a person, place, landmark, building, business, restaurant, object, figure, or advertisement which is recited at a high-level of generality and describes extrasolution activity and adds no meaningful limitation beyond that of the abstract idea, i.e. a human can mentally recognize a person or landmark.
Claim 5 recites the feature/information display component is derived from one or more of user input data, social network, database, user device storage, Hashtags, or search data which describes limitations at a high level of generality and describes extrasolution activity of where information is retrieved, which also relates to well-understood, routine, and conventional activity of retrieving information from memory (for user storage device) or retrieving data over a network (for at least social network and database).
Claim 6 recites storing and/or indexing any interaction or operation from the user device which describes the above identified abstract idea of collecting information and adds no meaningful limitation beyond that of the abstract idea including well-understood, routine, and conventional activity of storing information in a memory (MPEP 2106.05(d)).
Claim 7 recites associations are identified manually through a user and/or automatically through a server system; and wherein each association is received, processed, sent, and/or stored on the database system; and wherein a user is presented a generated interface to at least one association which describes the above identified abstract idea.
Claim 8 recites that digital media items and/or associations are interconnected with identifying tags and/or identifying keywords and digital media items contain process and derived digital data categories, traits, and/or information which describe the abstract idea above associated with mental evaluation of identifying keywords and categories for the items.
Claim 9 is substantially similar to claim 1 and is rejected for similar rationale as discussed above.  
 Claims 10-15 are similar to claims 2-5 & 7-8 respectively and are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zuckerberg et al [US 2008/0091723 A1] in view of Chen et al [US 6,912,726], Hess et al [US 2011/0010650 A1] and Wilcock et al [2001/0015756 A1].
With regard to claim 1, Zuckerberg teaches a computer implemented method using real time interaction among associations of digital data relating to digital media, the method comprising: providing a database system storing a plurality of digital media items; providing a user application operating on one or more user devices which are operative to view stored digital media items from the database system (see paragraph [0005]; the system utilizes a database that a user can interact with where the database stores media including photos and videos), 
the user application for creating digital data objects that are associated with select regions in select ones of digital media items, the digital data objects being selected from one of tags, hashtags, links to a phone application, links for forwarding the digital media item via SMS (short message service) message, email or social media, and links for opening a search function (see paragraphs [0055]-[0057]; the user operates from their device an application that allows the user to create digital data objects such as tags for select regions in select digital media items);
providing a server system for receiving digital data objects from the user device and storing the digital data objects in the database system associated with select regions in the select ones of the digital media items (see paragraph [0030]; the users digital data objects can be received at the server and stored in association with particular regions of the digital media items),
the server system retrieving digital media items and associated digital data objects and transmitting the associated digital media items and digital data objects to the user device based on the user’s media interactions (see Figures 3C, 3D, and 5; see paragraphs [0005], [0042]-[0047]; the server system receives various user inputs and can provide particular digital media items and associated digital data objects/tags for those media items);
Zuckerberg does not appear to explicitly teach analyzing and grouping together all stored digital data objects associated with any regions of the digital media items; and the user device generating an interactive user interface display including user actuable buttons positioned at regions of the digital media item having grouped digital data objects whereby responsive to the user selecting one of the buttons, the interactive user interface display generating a list of the grouped digital data objects for the associated region, and responsive to the user selecting one of the grouped digital data objects from the list, the user interface application automatically operates the selected digital data object from the grouped digital data objects.
Chen teaches grouping together all stored digital data objects associated with any regions of the digital media items (see col 4, lines 1-12; the system can group digital data objects/tags for a digital media item and group them all together into a file associated with that digital media item).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the file editing process of Zuckerberg by incorporating means to insert data object associations at particular regions as taught by Chen in order to allow users of the system to be able to manipulate and edit their files in a manner that best suits the user's needs and desires while also allowing the user to define content to be associated with their file.
Zuckerberg in view of Chen do not appear to explicitly teach the user device generating an interactive user interface display including user actuable buttons positioned at regions of the digital media item having grouped digital data objects whereby responsive to the user selecting one of the buttons, the interactive user interface display generating a list of the grouped digital data objects for the associated region, and responsive to the user selecting one of the grouped digital data objects from the list, the user interface application automatically operates the selected digital data object from the grouped digital data objects.
Hess teaches the user device generating an interactive user interface display including user actuable buttons positioned at regions of the digital media item having grouped digital data objects (see paragraph [0036] and [0056]; actuable buttons are generated and presented on the user interface at positions where multiple digital data objects were clustered together so as to replace those clustered digital data objects).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the media viewing application of Zuckerberg in view of Chen to incorporate means to aggregate or cluster various digital data objects at near each other as taught by Hess in order to enhance the visibility of the display by reducing clutter and making the screen easier to read and interact with thereby improving the usability of the user interface screen by being able to identify particular regions that have groups of digital data objects.
Zuckerberg in view of Chen and Hess analyzing and grouping together all stored digital data objects associated with any regions of the digital media items (see Zuckerberg, paragraph [0005]; see Chen, col 4, lines 1-12; Hess, paragraphs [0036] and [0056]; the system includes a database that can store various information including digital media and other respective files where associations for a particular digital media item to other digital data objects are grouped together in a file where the system can analyze/identify the tags to incorporate into the file).
Zuckerberg in view of Chen and Hess teach means to select a group and be presented various pieces of information about those objects (see Hess, paragraph [0056]); however, Zuckerberg in view of Chen and Hess do not appear to explicitly teach whereby responsive to the user selecting one of the buttons, the interactive user interface display generating a list of the grouped digital data objects for the associated region, and responsive to the user selecting one of the grouped digital data objects from the list, the user interface application automatically operates the selected digital data object from the grouped digital data objects.
Wilcock teaches whereby responsive to the user selecting one of the buttons, the interactive user interface display generating a list of the grouped digital data objects for the associated region (see paragraph [0085]; the system allows for the user to interact with the button and be presented with a display having a list of the items that are grouped together).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the media viewing application of Zuckerberg in view of Chen and Hess by providing listing means to display a scrollable list of all the items in a cluster as taught by Wilcock in order to allow users to be able to review and browse all the items in a cluster thereby ensuring that all information that is clustered together to reduce display screen clutter can be easily accessible to the user at a later point in time thus ensuring that no data is lost by clustering the data.
Zuckerberg in view of Chen, Hess, and Wilcock teach responsive to the user selecting one of the grouped digital data objects from the list, the user interface application automatically operates the selected digital data object from the grouped digital data objects (see Wilcock, paragraph [0085]; Hess, paragraph [0056]; see Chen, col 8, lines 8-11 and col 4, lines 1-27; see Zuckerberg, paragraphs [0042], [0057], and [0063] and Figure 5; the system allows the digital data objects to be grouped where additionally, the system can cluster the groups of digital data objects associated with similar regions such that they are represented as an interactive button that, when clicked, presents a list of the digital data objects associated with that region which a user can further interact with including clicking on digital data object and receiving an appropriate result).

With regard to claim 2, Zuckerberg in view of Chen, Hess, and Wilcock teach wherein the digital media items comprise digital images, digital albums or digital video (see Zuckerberg, paragraph [0005]; various types of media items can be used).

With regard to claim 3, Zuckerberg in view of Chen, Hess, and Wilcock teach wherein digital data objects comprise one or more of an advertising module, a database, digital media, a recognition/region association component, and a feature/information display component (see Zuckerberg, paragraphs [0005] and [0043] and [0044]; the system uses digital media including digital text, databases, and region associations).

With regard to claim 5, Zuckerberg in view of Chen, Hess, and Wilcock teach wherein the feature/information display component is derived from one or more of user input data, social network, database, user device storage, Hashtags, or search data (see Zuckerberg, paragraph [0057]; feature/information display component is derived from user input data or social network).

With regard to claim 7, Zuckerberg in view of Chen, Hess, and Wilcock teach wherein associations are identified manually through a user and/or automatically through a server system; and wherein each association is received, processed, sent, and/or stored on the database system; and wherein a user is presented a generated interface related to at least one association (see Chen, col 9, lines 45-61 and col 4, lines 1-27; see Zuckerberg, paragraph [0042]: the user device can access the digital media item and select associated information from the digital media item where the associations can be identified manually through a user and stored in a database).

With regard to claim 8, Zuckerberg in view of Chen, Hess, and Wilcock teach wherein digital media items and/or associations are interconnected with identifying tags and/or identifying keywords and digital media items contain processed and derived digital data of categories, traits and/or information (see Chen, col 9, lines 45-55; see Zuckerberg, paragraphs [0047] and [0053]; the system can utilizes identifying tags to interconnect associations and the digital media can include processed and derived digital data of information).

With regard to claims 9-11 and 13-15, these claims are substantially similar to claims 1-3, 5, 7, and 8 respectively and are rejected for similar reasons as discussed above.



Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zuckerberg et al [US 2008/0091723 A1] in view of Chen et al [US 6,912,726], Hess et al [US 2011/0010650 A1] and Wilcock et al [2001/0015756 A1] in further view of Petrou et al [US 2011/0038512 A1].
With regard to claim 4, Zuckerberg in view of Chen, Hess, and Wilcock teach all the claim limitations of claims 1 and 3 as discussed above.
Zuckerberg in view of Chen, Hess, and Wilcock do not appear to explicitly teach wherein the recognition/region association component comprises automatic recognition of a person, place, landmark, building, business, restaurant, object, figure, or advertisement
Petrou teaches wherein the recognition/region association component comprises automatic recognition of a person, place, landmark, building, business, restaurant, object, figure, or advertisement (see Petrou, paragraphs [0129]-[0131]; the system can identify the digital media to find things in the digital media including recognition of a person).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the media viewing and tagging application of Zuckerberg in view of Chen, Hess, and Wilcock by utilizing automatic person detection means as taught by Petrou in order to allow the system to automatically identify likely candidates for who is in the digital media and present those candidates to the user as suggestions so that the user can easily determine and select the appropriate tag for the various objects in the image without having to manually identify and enter the appropriate tag while also improving on the presented likely tags by letting the likely tags be based on predictions of what is in the image versus merely reviewing past entered tags that may not be related to the current digital media.

With regard to claim 12, this claim is substantially similar to claim 4 and is rejected for similar reasons as discussed above.



Claim 6 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Zuckerberg et al [US 2008/0091723 A1] in view of Chen et al [US 6,912,726], Hess et al [US 2011/0010650 A1] and Wilcock et al [2001/0015756 A1] in further view of Reddy et al [US 2013/0061296 A1].
With regard to claim 6, Zuckerberg in view of Chen, Hess, and Wilcock teach all the claim limitations of claim 1 as discussed above.
Zuckerberg in view of Chen, Hess, and Wilcock do not appear to explicitly teach storing and/or indexing any interaction or operation resulting from operations from a user device.
Reddy teaches storing and/or indexing any interaction or operation resulting from operations from a user device (see paragraph [0014]: the system stores interactions/operations from a user device).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the media application of Zuckerberg in view of Chen, Hess, and Wilcock to incorporate user activity monitoring application as taught by Reddy in order to capture/store user interactions/operations via the user device associated with particular media content so that the users are able to share various information with their social network.

Response to Arguments
Applicant's arguments (see first paragraph on page 8 through the second from last paragraph on page 9) have been fully considered but they are not persuasive.  The applicant argues that the claims have similar form to other US Patents and thus should be statutory.  The Examiner is not permitted to comment on allowed patents.  On a general point, the Examiner will say that allowed patents are not court cases and, therefore, do not have any stare decisis value.  Further, regardless of what a patent says, it cannot be read to permit anything outside the scope of what The Federal Circuit, The Supreme Court, and Congress permit.  The Examiner does not make statutes or case law…neither do Applicants.  It is our job to obey the law as it is written.
Applicants’ Argument merely depends on what they perceive caused the allowance of other patents and is, thereby, unpersuasive.  Accordingly, the rejections of the claims STAND.

Applicant’s arguments (the last paragraph on page 7 through the first whole paragraph on page 12) have been fully considered but they are not persuasive.  The applicant argues that the office action oversimplified the claim limitations and looked at them generally and ignored the specific requirements. The Examiner respectfully disagrees. All claim limitations were analyzed individually and in combination as shown in the 35 USC 101 rejections. As seen from the rejections, the claims recite various mental process step and include generic computer hardware elements and does not describe those components in detail. Therefore, the claims recite an abstract idea and utilize the computer elements as means to "apply it" on a computer. Therefore, the applicant's arguments are not convincing.

Applicant arguments (see the last paragraph on page 12 through the last paragraph on page 13 ) have been fully considered but they are not persuasive.  The applicant argues that claims with limitations that cannot practically be performed in the human mind do not recite a mental process as well as improvements to computer functionality are not abstract idea. The Examiner respectfully disagrees. As shown in the 35 USC 101 rejections and analysis, the various steps can be performed in the human mind, the recitation of computer hardware elements appear to merely indicate to " apply it" on a computer. As for the improvements to the computer functionality, the claim may indicate that a button is used; however, the claim limitation of “operate the selected digital data object” with the digital data object potentially being a tag where 'operate’ is not specific as to what is entailed such that the features do not appear to be tied directly to improvement of computer technology in a manner that is consistent with the provided example from MPEP 2106.05(a). The Examiner indicated that clarifying detail regarding the button generation could help advance prosecution and address the 35 USC 101 rejections.

Applicant’s arguments (see the first paragraph on page 14 through the second paragraph on page 16) have been fully considered but they are not persuasive. The applicant argues that Zuckerberg does not teach creating digital data objects associated with select regions nor the other various claim limitations and concludes that Zuckerberg cannot tag video. The Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tagging video) are not recited in the rejected independent claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments (see the third from last paragraph on page 16 through the second paragraph page 16) have been fully considered but they are not persuasive.  The applicant argues that there is no discussion of grouping hotlinks for a particular region and no analysis and grouping based on region.  The claim recites “grouping together all stored digital data objects associated with any regions of the digital media items” which does not recite what the applicant appears to be arguing since the claim recites grouping ALL digital data objects associated with ANY region.  It does not recite analyzing the digital data objects associated with a region and grouping them together.  As can be seen from the teachings of Chen, all the digital data objects or tags/links associated with any region of the digital media such as a video file are grouped into a second file. 

Applicant’s arguments (see the third paragraph on page 17 through the last paragraph on page 19), with respect to the rejection(s) of claim(s) under Zuckerberg in view of Chen and Petrou have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hess and Wilcock.  The applicant amended the claims to incorporate new limitations that required further search and consideration.  As seen from the 35 USC 103 rejections, new references were found that teach or fairly suggest the claim limitations as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        8/19/2022